Exhibit 10.37

[LOGO]

CVS CAREMARK CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

GRANT DATE:                                 

 

1. Pursuant to the provisions of the              Incentive Compensation Plan
(the “Plan”) of CVS Caremark Corporation (the “Company”), on the date set forth
above (the “Grant Date”), the Company has awarded and hereby evidences the award
to the person named below (the “Participant”), subject to the terms and
conditions set forth and incorporated in this Restricted Stock Unit agreement
(the “Agreement”), the Restricted Stock Units (“RSUs”) set forth below. The Plan
is hereby made a part hereof and Participant agrees to be bound by all the
provisions of the Plan. Capitalized terms not otherwise defined herein shall
have the meaning assigned to such term(s) in the Plan. Unless otherwise provided
in the Plan or in any employment agreement between the Company and Participant,
the provisions of this Agreement shall govern the vesting and settlement of RSUs
granted herein. On the Grant Date specified above, the Fair Market Value of each
RSU equals $            , which is the Closing Price of the Company’s common
stock on the Grant Date.

 

Participant:  

 

Employee ID:  

 

RSUs (#):  

 

 

2. Each RSU represents a right to a future payment of one share (“Share”) of
Common Stock ($0.01 par value) of the Company. Subject to required tax
withholding, if applicable, such payment shall be in Shares.

 

3. (a) To the extent dividends are paid on Shares while the RSUs remain
outstanding and prior to the Settlement Date (as defined below), Participant
shall be entitled to receive a cash payment in an amount equivalent to the cash
dividends with respect to the number of Shares covered by the RSUs; provided,
however, that if such dividend is paid prior to an RSU’s Vesting Date, as set
forth in Paragraph 4 below, Participant shall not be entitled to any payment in
respect of such dividend unless Participant is still employed by the Company on
such dividend payment date.

(b) Participant hereby agrees that, prior to the Settlement Date, the Company
may withhold from the dividend equivalent amounts referred to in Paragraph 3(a)
above amounts sufficient to satisfy the applicable tax withholding in respect of
such dividend equivalent payments.

 

4. Subject to the terms and conditions of the Plan and this Agreement, subject
to Paragraph 5 below, and subject to Participant’s continued employment,
Participant shall be entitled to receive (and the Company shall deliver to
Participant) within ninety (90) days following the Vesting Date(s) set forth
herein (such delivery being hereafter referred to as the “Settlement Date”), the
number of Shares underlying the RSUs on the date(s) set forth below, unless
delivery of the Shares has been deferred in accordance with Paragraph 5 below.
The “Vesting Date”, except as otherwise provided in Paragraph 7 (b) – (g), shall
be [the              anniversary of the Grant Date.] [or] [in accordance with
the schedule set forth below:

VESTING SCHEDULE AND ANY RELATED TERMS OR CONDITIONS.]

 

5. (a) In accordance with rules promulgated by the Management Planning and
Development Committee of the Board of Directors (the “Committee”), Participant
may elect to defer delivery of Shares in settlement of RSUs covered by this
Agreement. Any such deferred delivery date elected by Participant shall become
the Settlement Date for purposes of this Agreement.

(b) To the extent dividends are paid on such deferred Shares prior to the
Settlement Date, Participant shall be entitled to receive an additional RSU
equal to: (x) the amount of dividend per

 

1



--------------------------------------------------------------------------------

Share as declared by the Company’s Board of Directors on the Company’s common
stock multiplied by (y) the number of deferred RSUs held by Participant on the
record date of such dividend, divided by (z) the Fair Market Value of a Share on
such record date.

 

6. Except as may be elected by Participant, at the Settlement Date for any RSUs,
the number of Shares to be delivered by the Company to Participant shall be
reduced by the smallest number of Shares having a Fair Market Value at least
equal to the dollar amount of Federal, state or local tax withholding required
to be withheld by the Company with respect to such RSUs on such date. In lieu of
having the number of Shares underlying the RSU reduced, Participant may elect to
pay the Company for any amounts required to be withheld by the Company in
connection with the settlement of the RSUs or delivery of the Shares pursuant to
the Agreement. Such election may be made electronically at any time prior to the
Settlement Date of the RSUs.

 

7. (a) Except as provided in Paragraph 7 (b) – (g) below, if, for any reason,
Participant ceases to be employed by the Company, or a subsidiary of the
Company, all RSUs not then vested in accordance with Paragraph 4 above, shall be
immediately forfeited.

(b) In the event Participant ceases to be employed by the Company, or any
subsidiary of the Company, by reason of death, RSUs not then vested in
accordance with Paragraph 4 will become immediately vested.

(c) In the event Participant ceases to be employed by the Company, or any
subsidiary of the Company, by reason of a qualified retirement, which shall mean
attainment of age fifty-five (55) with at least ten (10) years of continuous
service, or attainment of age sixty (60) with at least five (5) years of
continuous service, RSUs not yet vested in accordance with Paragraph 4 will
become immediately vested.

(d) In the event Participant ceases to be employed by the Company, or any
subsidiary of the Company, by reason of total and permanent disability (as
defined in the Company’s Long-Term Disability Plan, or, in not defined in such
Plan, as defined by the Social Security Administration), the RSUs shall vest on
a pro rata basis as follows: the total number of RSUs vested as of the
Termination Date, including RSUs previously vested, shall be equal to the number
of RSUs granted on the Grant Date multiplied by the following fraction: (A) the
numerator shall be the whole number of months elapsed since the Grant Date and
(B) the denominator shall be             [THE TOTAL NUMBER OF MONTHS IN THE
VESTING SCHEDULE]. For purposes of this calculation, the number of months in the
numerator in sub-section (A) above shall include any partial month in which
Participant has worked. For example, if the time elapsed between the Grant Date
and the Termination Date is eight months and five days, the numerator in
sub-section (A) above shall be nine.

(e) In the event Participant ceases to be employed by the Company, or any
subsidiary of the Company, and is to receive severance pay, RSUs not yet vested
shall continue to vest during the severance period and shall settle in
accordance with Paragraph 4 of this Agreement. During any severance period,
Participant is eligible to receive dividend equivalents as described in
Section 3(a) above. Any RSUs not vested as of the end of the severance period
shall be forfeited.

(f) Notwithstanding the above, (i) the provisions of Section 10 of the Plan
shall apply in the event of a Change in Control (as defined in Section 10) and
(ii) the provisions of Section 7 (e) (iv) of the Plan shall apply.

(g) For purposes of this Section 7, transfer of employment of Participant from
the Company to a subsidiary of the Company, transfer among or between
subsidiaries, or transfer from a subsidiary to the Company shall not be treated
as cessation of employment.

 

8. An RSU does not represent an equity interest in the Company and carries no
voting rights. Participant shall have no rights of a shareholder with respect to
the RSUs until the Shares have been delivered to Participant.

 

2



--------------------------------------------------------------------------------

9. Neither the execution and delivery hereof nor the granting of the award
evidenced hereby shall constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or its
subsidiaries to employ Participant for any specific period.

 

10. Any notice required to be given hereunder to the Company shall be addressed
to: CVS Caremark Corporation, Senior Vice President - Human Resources, One CVS
Drive, Woonsocket, RI 02895. Any notice required to be given hereunder to
Participant shall be addressed to such Participant at the address shown on the
records of the Company, subject to the right of either party hereafter to
designate, in writing, to the other, some other address.

 

11. All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive on all persons. In the event of any inconsistency
between the terms hereof and the provisions of the Plan, this Agreement shall
govern.

 

12. By accepting this Award, Participant acknowledges receipt of a copy of the
Plan, and agrees to be bound by the terms and conditions set forth in this
Agreement and the Plan as in effect from time to time.

 

13. By accepting this Award, Participant further acknowledges that the Federal
securities laws and/or Company’s policies regarding trading in its securities
may limit or restrict Participant’s right to trade Shares, including without
limitation, sales of Shares acquired in connection with RSUs. Participant agrees
to comply with such Federal securities law requirements and Company policies, as
such laws and policies may be amended from time to time.

 

14. Section 409A of the Internal Revenue Code. The company intends that this
Agreement not violate any applicable provision of, or result in any additional
tax or penalty under, Section 409A of the Internal Revenue Code of 1986 (the
“Code”), as amended, and that to the extent any provisions of this Agreement do
not comply with Code Section 409A the Company will make such changes in order to
comply with Code Section 409A. In all events, the provisions of CVS Caremark
Corporation’s Universal Definitions Document are hereby incorporated by
reference and to the extent required to avoid a violation of the applicable
rules under all Section 409A by reason of Section 409A(a)(2)(B)(i) of the Code,
payment of any amounts subject to Section 409A of the Code shall be delayed
until the relevant date of payment that will result in compliance with the rules
of Section 409A(a)(2)(B)(i) of the Code.

 

15.

Recoupment of Restricted Stock Unit Award Due to Financial Fraud or Misconduct.
Participant shall immediately repay to the Company the value of any pre-tax
economic benefit that Participant derived from such RSUs, if the Board
determines that financial fraud or misconduct has occurred in a manner which
subjects Participant to recoupment under the Company’s recoupment policy, as in
effect from time to time. The amount to be repaid by Participant shall be the
amount necessary to disgorge the value enjoyed or realized by Participant from
the RSUs and the underlying Shares, as determined by the Board, or a portion of
such value as may be determined by the Board in its sole discretion. In making
its determinations under this paragraph, the Board may, by way of example only,
(i) with respect to any Shares which have been transferred to Participant in
settlement of the RSUs and which are beneficially owned by Participant as of a
date the repayment obligation arises, require Participant to repay to the
Company the Fair Market Value of such Shares as of the date of such repayment
and/or (ii) with respect to any Shares which were transferred to Participant in
settlement of the RSUs and as to which beneficial ownership has been transferred
by Participant as of the date a repayment obligation arises, require Participant
to repay to the Company the Fair Market Value of such Shares as of the date such
Shares were transferred by Participant. In each case the amount to be repaid by
Participant shall also include any dividends (including any economic benefit
thereof) or distributions received by Participant with respect to any RSU Shares
and, in calculating the value to be repaid, adjustments may be made for stock
splits or other capital changes or corporate transactions, as determined by the
Board. If Participant has deferred payment of any

 

3



--------------------------------------------------------------------------------

 

portion of the amounts relating to an RSU that are subject to repayment
hereunder, the amount of Participant’s deferred stock compensation accrual shall
be reduced by the amount subject to repayment, plus all Company matching amounts
and earnings on such amount. If Participant fails to repay the required value
immediately upon request by the Board, the Company may seek reimbursement of
such value from Participant by reducing salary or any other payments that may be
due to Participant, to the extent legally permissible, and/or through initiating
a legal action to recover the such amount, which recovery shall include any
reasonable attorneys fees incurred by the Company in bringing such action.

 

16. This Agreement shall be governed by the laws of the State of Rhode Island,
without giving effect to its choice of law provisions.

 

By:  

 

  [NAME]   [TITLE]   CVS Caremark Corporation Accepted By:  

 

  [OPTIONEE NAME]  

 

  Date

 

4